Citation Nr: 0825715	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-38 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver



INTRODUCTION

The veteran served on active duty from March 1980 to March 
1983 and from February 2003 to June 2004 in Southwest Asia 
during the Persian Gulf War.  He also had additional service 
in the Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
service connection for a lower back condition.

This case was previously before the Board in February 2008 
and was remanded for further development.  The case has since 
been returned to the Board and is now ready for appellate 
review. 



FINDINGS OF FACT

1.	Service medical records reflect that the veteran had low 
back pain in April 1994 after he fell from a height of 
approximately five feet. 

2.	The veteran has a current diagnosis of lumbar muscle spasm 
disc dehydration and DJD at L1-L2 with no evidence of disc 
herniation or spinal stenosis.  

3.	The competent medical evidence demonstrates that the 
veteran's current low back disability was not caused by a 
fall he suffered in 1994 or any other incident in service.  

CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1131; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2004; a rating 
decision in February 2005; a statement of the case in 
September 2005; and a supplemental statement of the case in 
November 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the April 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained several medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  

Service Connection

In the present appeal, the veteran asserts that he has a 
lower back disability that was caused when he fell 
approximately six or seven feet during a period of active 
duty for training in 1994.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for 
some disorders, including arthritis, will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  "Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions."  38 C.F.R. 
3.159(a).  Lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The record before the 
Board contains service medical records and post-service 
medical records, which will be addressed as pertinent.  Dela 
Cruz v. Principi, 15 Vet.App.143, 148-49 (2001) (a discussion 
of all evidence by the Board is not required when the Board 
has supported its decision with thorough reasons and bases 
regarding the relevant evidence).  

In the present case, the medical evidence shows that the 
veteran has periodically received treatment for lower back 
pain for many years.  An Emergency Care and Treatment record 
shows that the veteran hurt his back in April 1994 after he 
fell approximately five feet.  He was subsequently treated by 
a private chiropractor for chronic lower back pain from June 
1994 to December 1995.  Then, after a nine year hiatus, he 
sought physical therapy from a private physician for back and 
shoulder pain in July 2004.  

The veteran underwent a VA examination in December 2004.  He 
reported that he experienced low back pain when running, 
during prolonged walking, and when straightening his back 
from bending.  On examination, he had muscle spasm and 
tenderness at the level of L4-L5, L5-S1.  There was no 
limitation of motion in his back but the veteran did have 
some discomfort on full motion for bilateral rotation, 
forward flexion, and lateral rotation to the right.  An x-ray 
of the veteran's back was normal.  He was diagnosed with 
lumbar muscle spasm.   

Between July 2004 and November 2005, VA outpatient treatment 
records and private medical records establish that the 
veteran complained of and was treated for low back pain.  
However, a CT scan from July 2005 showed no evidence of focal 
intervertebral disk herniations, significant anular bulge, or 
vertebral body fractures.  The veteran's facet joints, nerve 
root foramina, and spinal canal were well-preserved.  The 
soft tissues were unremarkable and the bone trabecular 
pattern was normal throughout.  The diagnosis given was a 
normal CT scan examination of the lumbosacral spine.  

An x-ray of the veteran's lumbosacral spine conducted in July 
2005 showed a preserved lumbar lordosis without 
intersegmental subluxations and minimal anterior marginal 
osteophytosis at the L1-2 interspace.  The posterior elements 
were normal.   There was minimal gliosis of the lumbosacral 
spine centered at L5.  No soft tissue abnormalities were 
observed.  Oblique views did not demonstrate defects in the 
pars interarticulares.  No significant facet arthrosis was 
present.  The veteran was diagnosed with minimal degenerative 
spondylosis to the L1-L2 interspace.  

A November 2006 magnetic resonance examination of the 
veteran's lumbar spine showed straightening of the lumbar 
lordosis.  The vertebral bodies were normal in height and the 
bone marrow signal was normal.  Mild degenerative changes 
were noted in the lumbar spine with disk dehydration and 
small marginal osteophytes at L1-L2.  The lumbar spinal canal 
was normal in size.  There was no evidence of disk herniation 
or spinal stenosis.  The conus medullaris was in normal 
position and showed normal signal.  No spinal masses were 
noted.  The veteran was diagnosed with straightening of the 
lumbar lordosis and mild degenerative changes in the lumbar 
spine predominantly at L1-L2.  

The veteran underwent a second VA examination in November 
2006.  He reported that his back pain was moderate and 
intermittent since his fall in 1994.  He claimed that he 
experiences flare-ups every two or three weeks that last 
three to seven days.  MRI of the lumbar spine showed lumbar 
muscle spasm disc dehydration and DJD at L1-L2 with no 
evidence of disc herniation or spinal stenosis.  Based on his 
review of the claims file and his examination of the veteran, 
the examiner opined that the veteran's current low back 
condition was not caused by the fall in 1994.  

In April 2008, a third VA examiner was asked to review the 
claims file and offer an opinion about the origin of the 
veteran's low back condition.  He agreed that the veteran's 
lumbar pain diagnosed in 2006 was less likely than not 
related to his fall in 1994.   He supported his conclusion by 
stating that the later diagnosis was due to aging, not 
trauma.   

After a thorough review of the record, the Board finds that 
while the evidence establishes that the veteran hurt his back 
during active duty training and has a current low back 
disability, it does not show a medical nexus between the 1994 
injury and his current diagnosis.  Both the November 2006 and 
April 2008 VA examiners concluded that the veteran's current 
back problems were not caused by trauma.  The file does not 
contain a medical opinion or other medical evidence that 
indicates otherwise.      

The Board acknowledges that the veteran is competent to 
testify about his low back pain and associated symptoms, and 
his testimony in that regard is considered credible.  Barr v. 
Nicholson, 21 Vet.  App. 303 (Fed. Cir. 2007) (where a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination that is medical in nature and is capable of lay 
observation).  However, as a lay person, he is not competent 
to opine as to medical etiology or to render medical 
opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed.  Cir. 
2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).   
Accordingly, his assertions as to medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, lack sufficient probative value to establish a 
nexus between his currently diagnosed low back disability and 
his time in service.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

In sum, the weight of the credible evidence demonstrates that 
the veteran's current low back disability was not caused by a 
fall he suffered during his period of active duty training in 
1994 or any other incident in service.  As the preponderance 
of the evidence is against the appellant's claim for service 
connection for a low back disability, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002);  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a low back disability is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


